PER CURIAM
Defendant appeals a judgment of conviction for felon in possession of a firearm. ORS 166.270. He assigns error to the trial court’s denial of his motion to suppress evidence obtained as a result of a police officer’s warrantless entry into defendant’s house. The state concedes that, under State v. Hall, 339 Or 7, 115 P3d 908 (2005), the trial court erred. In fairness to the trial court, it should be pointed out that Hall had not yet been decided when the court ruled on defendant’s motion, and, under the law at that time, it is debatable whether the court erred. Nevertheless, in light of Hall, it is clear that defendant’s motion should have been granted.
Reversed and remanded.